DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based terminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/ patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10979464 (Lang et al). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claim 1 is broader in scope and thus encompasses the subject of conflicting claim 1. Instant claim 1 doesn’t require the ‘an indication of an incoming call from a second user equipment; in response to receiving the indication’ of conflicting claim 1, but nevertheless encompasses the conflicting claim because the instant claim is open to include an indication of an incoming call from a second user equipment.
Regarding claim 1, the table below shows that claim 1 of the patent contains the elements of claim 1 of the instant application, and therefore, is an obvious variant thereof.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, of U.S. Patent No. US 10979464 (Lang et al), since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.  
Instant Application 17199310
Patent No. 10979464
1. A method, comprising:






determining, by a first user equipment comprising a processor, 
first location data representative of a first location of the first user equipment;

in response to determining the first location data, determining, by the first user equipment, second location data representative of a second location of the second user equipment, wherein the second location is an accurate location of the second user equipment according to a defined accuracy criterion;

comparing, by the first user equipment, third location data, representative of a third location of the second user equipment, to the second location data, wherein the third location data is an inaccurate location of the second user equipment according to the defined accuracy criterion;

based on a result of comparing the third location data to the second location data, determining, by the first user equipment, that third location is a spoofed location;

and in response to determining that the third location is the spoofed location, blocking, by the first user equipment, a communication between the first user equipment and the second user equipment.
1. A method, comprising:

receiving, by a first user equipment comprising a processor, an indication of an incoming call from a second user equipment;
in response to receiving the indication, 


determining, by the first user equipment, first location data representative of a first location of the first user equipment;

in response to determining the first location data, determining, by the first user equipment, second location data representative of a second location of the second user equipment, wherein the second location is an accurate location of the second user equipment according to a defined accuracy criterion;

comparing, by the first user equipment, third location data, representative of a third location of the second user equipment, to the second location data, wherein the third location data is an inaccurate location of the second user equipment according to the defined accuracy criterion;

based on a result of comparing the third location data to the second location data, determining, by the first user equipment, that third location is a spoofed location;

and in response to determining that the third location is the spoofed location, blocking, by the first user equipment, a communication between the first user equipment and the second user equipment.


Instant claim 2 and patent claim 2 correspond.
Instant claim 3 and patent claim 3 correspond.
Instant claim 4 and patent claim 4 correspond.
Instant claim 5 and patent claim 5 correspond.
Instant claim 6 and patent claim 6 correspond.
Instant claim 7 and patent claim 7 correspond. Instant claim 1 doesn’t require the ‘an indication of an incoming call from a second user equipment; in response to receiving the indication’ of conflicting claim 1, but nevertheless encompasses the conflicting claim because the instant claim is open to include an indication of an incoming call from a second user equipment.
Instant claim 8 and patent claim 8 correspond.
Instant claim 9 and patent claim 9 correspond.
Instant claim 10 and patent claim 10 correspond.
Instant claim 11 and patent claim 11 correspond.
Instant claim 12 and patent claim 12 correspond.
Instant claim 13 and patent claim 13 correspond.
Instant claim 14 and patent claim 14 correspond.
Instant claim 15 and patent claim 15 correspond. Instant claim 1 doesn’t require the ‘an indication of an incoming call from a second user equipment; in response to receiving the indication’ of conflicting claim 1, but nevertheless encompasses the conflicting claim because the instant claim is open to include an indication of an incoming call from a second user equipment.
Instant claim 16 and patent claim 18 correspond.
Instant claim 17 and patent claim 17 correspond.
Instant claim 18 and patent claim 18 correspond.
Instant claim 19 and patent claim 19 correspond.
Instant claim 20 and patent claim 16 correspond.
Allowable Subject Matter
Claims 1-20 would be allowable upon receipt of a proper and approved Terminal Disclaimer to overcome the rejection(s) under nonstatutory obviousness-type double patenting.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846. The examiner can normally be reached 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIO R PEREZ/Primary Examiner, Art Unit 2644